102 U.S. 120 (____)
RAILWAY COMPANY
v.
HECK.
Supreme Court of United States.

Mr. E. Walker for the plaintiff in error.
Mr. O.B. Sansum, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
It does not appear from this record that any exceptions were taken in the progress of the trial to what was done by the court below. Nearly three weeks after the trial was concluded and a verdict rendered, a motion was made for a new trial, because of certain alleged errors in the charge; but it is nowhere shown that they were noted or brought to the attention of the court before the verdict. Certainly no exceptions were taken. A trial court may, in the exercise of its judicial discretion, grant a new trial, if convinced that its charge was wrong, even though its attention was not called to the error complained of before the case was finally submitted to the jury. But not so with us. Our power is confined to exceptions actually taken at the trial. The theory of a bill of exceptions is that it states what occurred while the trial was going on. Time is usually given to put what was done into an appropriate form for the record; but, unless objection was made and exception taken before the verdict, no case is presented for a review here of the rulings at the trial. This has been settled in this court since Walton v. United States, 9 Wheat. 651. The cases are numerous to that effect.
We have uniformly held that, as a motion for new trial in the courts of the United States is addressed to the discretion of the court that tried the cause, the action of that court in granting or refusing to grant such a motion cannot be assigned for error here. Schuchardt v. Allens, 1 Wall. 359; Insurance Company v. Barton, 13 id. 603.
Judgment affirmed.